and
DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the RCE and Amendment filed May 27, 2022 wherein claims 9-10 and 18-19 were amended.  Claims 1-8 have been canceled.

Claims 9-24 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both claims 10 and 19, “the shape” lacks antecedent basis.
Also regarding both claims 10 and 19, each of these claims includes the phrase “and wherein the first graphene section and the second graphene section,” at lines 7-8, but then the claim goes on to recite a new limitation concerning the hypotenuses of the sections.  It is not clear whether Applicant left something out of the claims or whether a typographical error was made.  In either event, this language renders the claims unclear. 
 
Allowable Subject Matter
Claims 9, 11-18 and 20-24 are allowed.
Claims 10 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding both independent claims 9 and 18, the closest prior art of record is Jang et al.,KR20160134975A,  Claramunt et al., “Flexible Gas Sensor Array With an Embedded Heater Based on Metal Decorated Carbon Nanofibres” published January 3, 2013 (hereafter Claramunt), Elsevier B.V., Sensors and Actuators B 187 (2013) 401-406, and Lee, et al., KR20150097145A.
Jang teaches a method for manufacturing a flexible graphene self-heating gas sensor array that includes forming a graphene layer on a substrate, forming a pattern of the graphene, coating a flexible substrate material on the patterned graphene layer and removing the substrate.  Although Jang, Fig. 2 illustrates first and second graphene sections with a connecting graphene section, Jang is silent as to a step of decorating the connecting graphene section with metal nanoparticles using a surface-decoration mask as now required by both claims 9 and 18.  
Claramunt teaches a process of making a gas sensor wherein carbon nanotubes (i.e., graphene rolled into cylindrical form), located on a plastic/flexible foil (e.g., polyethylene-terephthalate (PET),  or polyimide (PI)),  are used to form a flexible sensor-array, the nanotubes being decorated with metal nanoparticles.   A method of Claramunt to make a sensor includes selectively coating an electrode with three different nanofiber materials (as-grown nanofibers, Au decorated fibers and Pd decorated fibers), in a pattern, using a mask, resulting in a layer of nanofibers, with only a part of the layer being decorated with metal nanoparticles.  However, Claramunt is silent as to a method as now recited in the claims that requires placing of a mask on a flexible substrate that includes the patterned graphene, followed by decorating a connecting section of the patterned graphene with metal nanoparticles using the mask.   Lee teaches decorating a patterned graphene with metal particles.  However, Lee does not provide the deficiencies of Jang/Claramunt with regard to decorating a connecting section of graphene.  Lee is also silent as to using a mask for the decorating process.  Thus, when taken into consideration with the remaining limitations of the claims, the newly recited features of a pattern comprising a first graphene section, a second graphene section, a gap between the first and second graphene sections and a connecting graphene section traversing the gap and connecting the first and second sections, such connecting section being decorated with metal nanoparticles using a surface-decoration mask, has not been found either alone or in an obviously combinable way in the prior art.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746